Citation Nr: 1218972	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-43 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disability (other than service-connected bilateral peripheral neuropathy).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 28, 1952 to February 29, 1972 and served over twenty years of total active service.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Providence, Rhode Island.  In that decision, the RO reopened the claim for service connection for a bilateral foot condition but then denied the claim.  

The Board is required to consider the issue of finality prior to any consideration on the merits. 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board has a legal duty to address the issue of whether new and material evidence has been submitted to reopen a claim, regardless of RO's actions.  Id. at 4.  

In April 2012, the Veteran testified before the undersigned at a Board Videoconference hearing.  A copy of the transcript has been reviewed and is associated with the file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issue of service connection for bilateral foot disability (other than service-connected bilateral peripheral neuropathy) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1. An August 2007 RO decision denied a claim for service connection for a "bilateral foot condition," the Veteran did not file a notice of disagreement and the decision became final.  

2.  Evidence received since the August 2007 RO rating decision does relate to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1. The RO's August 2007 decision that denied the claim of entitlement to service connection bilateral foot disability (other than service-connected bilateral peripheral neuropathy) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302 (2007).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral foot disability (other than service-connected bilateral peripheral neuropathy).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2011), and the pertinent implementing regulation, 38 C.F.R. § 3.159 (2011), without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating this portion of the Veteran's claim.  The Board is taking action favorable to the Veteran by reopening the claim of service connection for a foot disability, to exclude already service-connected bilateral peripheral neuropathy of the lower extremities.  A decision at this point poses no risk of prejudice to him.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and must not be an outcome-based decision.  In Shade, the claim was denied originally because there was no present disability and the evidence submitted to reopen the claim showed the Veteran currently had the present disability.  The Court held the claim was to be reopened because new and material evidence was submitted even though there was still no nexus opinion of record.  Id.  

The Veteran filed a claim of service connection for a foot disability in April 2005.  In August 2005, the RO denied the claim.  A notice of disagreement followed and a March 2007 statement of the case (SOC) was issued, but no appeal was filed.  The Veteran filed a claim to reopen in May 2007 and in August 2007 the RO found no new and material evidence to reopen the claim for service connection for the bilateral feet and stated that flat feet were noted at enlistment and there was no showing the disability permanently worsened in service.  In October 2008, the Veteran filed a claim to reopen accompanied with medical evidence.  The RO reopened the claim and denied it in December 2008; a statement of the case was issued and a timely appeal followed.  

The claim may be reopened if new and material evidence is submitted.  Manio, 1 Vet. App. 140.  

Prior to the August 2007 decision, the relevant evidence in the file consisted of service treatment records, showing that pes planus was noted in service and the Veteran's statements.  

Since the August 2007 decision, the evidence in the file includes private records, VA records and examinations and more of the Veteran's statements.  A July 2008 letter from Dr. B. (submitted in October 2008) shows a diagnosis of a deformity of severe pes planus with a debilitating degenerative joint disease due to weight bearing on hard surfaces without appropriate prophylactic arch support and non supportive shoe gear.  Dr. B. stated the Veteran worked on the flight line in service and stood on hard surfaces.  This letter suggests that activity in service may be implicated as a causative or aggravating factor in current foot disability  

The Board finds that new and material evidence has been received because in the prior final denial there was no suggestion that pes planus had its onset or increased in severity in service or that degenerative joint disease of the feet could be related to service.  The Board finds Dr. B.'s July 2008 letter is new and material evidence.  38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.  The additional evidence must be presumed credible according to Justus, 3 Vet. App. at 513.  As a result, the claim for a foot disability, to exclude already service-connected bilateral peripheral neuropathy of the lower extremities, is reopened.  


ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for bilateral foot disability (other than service-connected bilateral peripheral neuropathy), and to this extent, the appeal is allowed.  



REMAND

The Veteran is presumed sound unless the condition is noted on the entrance examination.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  In this case, a February 28, 1952 examination showed the feet were clinically normal and the report of medical history (RMH) showed the Veteran denied foot trouble.  Three days later (1952 was a leap year), a March 2, 1952 report of medical examination (RME) showed: "Pes planus in the second degree NSND" (not symptomatic, not disabling).  At the April 2012 Videoconference hearing, the Veteran testified he had pes planus prior to service and he knew this because others noticed when he was a child.  (Transcript, pp 4-5, 12; he also reported this in a June 2007 initial visit with Dr. B.)  

The service treatment records do not clearly reflect whether pes planus increased in severity beyond its natural progress in service.  In November 1955, a RME showed pes planus in the third degree, not symptomatic.  In February 1966, a RME showed second degree pes planus, "NP" (meaning no pain or not present).  There were no complications and no sequelae.  He was given a "2" under the L in PULHES.  On the RMH, he did report "foot trouble."  In January 1968 a RME again showed second degree pes planus.  A treatment record from October 1968 showed pain in the right foot; a few days later, a note stated an X-ray was negative and the pain in the foot had improved a good deal.  At separation in August 1971, pes planus bilaterally was noted (although on the RMH he denied foot trouble).  The diagnosis was second degree pes planus on an orthopedic consultation record.  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any foot disability (other than service-connected bilateral peripheral neuropathy).  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted.  

For bilateral pes planus, please answer the following questions:  

* Is the Veteran's pes planus congenital or developmental?  If so is it a disease or defect?  If it is a disease, did the Veteran have superimposed pathology during active duty? 
* For any other bilateral foot disability other than pes planus (including degenerative joint disease) and other than peripheral neuropathy of the lower extremities (which is already service-connected), please state whether it is likely, unlikely or at least as likely as not that the disability was incurred or aggravated in service or if degenerative joint disease was manifested within the first post service year.
* If the pes planus is not congenital or developmental, did it clearly and unmistakably pre-exist service (2nd degree pes planus was noted on physical examination within 3 days of entry into service).
* If pes planus is not congenital or developmental and clearly and unmistakably pre-existed service, did bilateral pes planus clearly and unmistakably not undergo an increase in severity in service beyond its natural progress?  


The examiner should reference the records cited above and include a complete rationale for all opinions expressed.  

2. Re-adjudicate the Veteran's claim of service connection/aggravation for a bilateral foot disability or disabilities.  If the claim remains denied, provide the Veteran with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


